IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60195
                        Conference Calendar



CLYDE W. PARKER,

                                         Plaintiff-Appellant,

versus

STATE OF MISSISSIPPI ET AL.,

                                         Defendants,

JOE PRICE, Sheriff; BRUCE CARVER; EDMUND CRANE, DR.,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:96-CV-371-GR
                       --------------------
                         February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Clyde W. Parker appeals from the summary judgment for the

defendants in his civil rights action.   Parker contends that the

defendants were deliberately indifferent to his serious medical

needs when he was incarcerated in the Harrison County,

Mississippi, Detention Center, first as a pretrial detainee, then

as a convicted offender.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60195
                                 -2-

     The record shows that there is no genuine issue as to any

material fact and that the defendants were entitled to judgment

as a matter of law.    Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   Parker’s allegations and the summary-judgment evidence

show only a disagreement with the treatment he received.   He has

failed to show deliberate indifference.    Norton v. Dimazana, 122

F.3d 286, 292 (5th Cir. 1997); Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).

     AFFIRMED.